El Juez Asociado Sr. MacLeary,
emitió la siguiente opinión del Tribunal.
Én los autos de esta causa no se encuentra ni pbego de excepciones ni exposición de hechos. A o aparece nada, excepto una copia de la acusación, el fallo y la sentencia. El acusado fué declarado culpable de una turbación de la paz y condenado á un mes de cárcel.
En esta Corte no compareció nadie para defenderlo. En representación del G-obierno el Fiscal presentó la cau-sa brevemente, citando las leyes aplicables á la misma.
El acusado fué juzgado primeramente en la Corte Municipal; declarado culpable, interpuso recurso de apela-ción para ante la Corte de Distrito en donde volvió á ser condenado.
En vista de que no hay nada en los autos que demuestre que se ha incurrido en error por parte de cualquiera de estas Cortes, y apareciendo de los mismos que la sentencia es justa, el acusado debe ser castigado, y debe confirmar-se la sentencia de la Corte de Distrito con las costas al ape-lante.

C onfirmada.

Jueces concurrentes: Sres. Presidente Quiñones y Aso-ciados, Hernández y Eigueras.
El Juez Asociado Sr. Wolf no formó Tribunal en la ' vista de este caso,